Case 3:19-cv-00111-RGJ-RSE Document 1 Filed 02/14/19 Page 1 of 3 PageID #: 1




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                             at LOUISVILLE
                           Electronically Filed

                      Removed from Jefferson Circuit Court
                         Civil Action No. 19-CI-00494


PATRICIA LINDERMAN               )
and                              )
GORDON LINDERMAN                 )
                      Plaintiffs )
v.                               )
RANDY V. LOONEY;                 )
CONTRACTORS CARTAGE, INC.;       ) Civil Action No.: 3:19-CV-111-RGJ
and                              ) Judge: Rebecca Grady Jennings
SCHILLI CORPORATION              ) Magistrate-Judge:
                    Defendants )



                             NOTICE OF REMOVAL



      Defendants, Randy Looney, Contractors Cartage, Inc. and Schilli

Corporation (collectively hereinafter, “Defendants”) hereby remove to the United

States District Court for the Western District of Kentucky at Louisville, the action

captioned Patricia Linderman and Gordon Linderman v. Randy V. Looney,

Contractors Cartage, Inc., and Schilli Corporation, Case No. 19-CI-00494, which

is currently pending in the Jefferson Circuit Court in the Commonwealth of

Kentucky. As grounds for said removal, Defendants state:

      1.    On or about January 24, 2019, Plaintiffs, Patricia Linderman and

Gordon Linderman, filed a Complaint in the Jefferson Circuit Court, bearing Civil
Case 3:19-cv-00111-RGJ-RSE Document 1 Filed 02/14/19 Page 2 of 3 PageID #: 2




Action No. 19-CI-00494. Copies of all process and pleadings in said action are

attached hereto as exhibits in accordance with 28 U.S.C. § 1446(a).

      2.    Plaintiffs, Patricia Linderman and Gordon Linderman, are and were

at all times relevant hereto, including the time of the commencement of Civil

Action No. 19-CI-00494, citizens and residents of the Commonwealth of

Kentucky.

      3.    The Defendant, Randy Looney, was at the time of the filing of this

Notice of Removal and was at the time of the commencement of this action a

citizen and resident of the State of Missouri.

      4.    The Defendant Contractors Cartage, Inc., was at the time of the filing

of this Notice of Removal and was at the time of the commencement of this action,

a corporation organized under the laws of the State of Missouri with its principal

place of business in Fenton Missouri.

      5.    The Defendant, Schilli Corporation, was at the time of the filing of

this Notice of Removal and was at the time of the commencement of this action,

a corporation organized under the laws of the State of Missouri with its principal

place of business in Fenton, Missouri.

      6.    This action is one that Defendants may remove to this Court

pursuant to the provisions of 28 U.S.C. § 1441(a) because this is an action

between citizens of different states.

      7.    The amount in controversy in this action exceeds the sum of

$75,000.00 by each Plaintiff exclusive of interest and costs and was confirmed

by written demands made by Plaintiffs’ counsel pre-litigation.


                                         2
Case 3:19-cv-00111-RGJ-RSE Document 1 Filed 02/14/19 Page 3 of 3 PageID #: 3




      8.     This Notice of Removal is filed within thirty (30) days after each of

the Defendants were served and/or received the Complaint and Summons as

required by 28 U.S.C. § 1446(b).

      WHEREFORE, Defendants respectfully request that this action be

removed to the United States District Court for the Western District of Kentucky

at Louisville.

                                      Respectfully submitted,


                                      /s/ William T. Donnell
                                      William T. Donnell
                                      WHITTENDONNELL
                                      700 N. Hurstbourne Pkwy,
                                      Suite 112
                                      Louisville, KY 40222
                                      P: 502-430-1016
                                      F: 502-430-1083
                                      wdonnell@louisvillecounsel.com
                                      Counsel for Defendants



                           CERTIFICATE OF SERVICE
      It is hereby certified that a true and accurate copy of the foregoing was
served via the US Postal Service and electronic service on this the 14th day of
February, 2018 on:

Gregory L. Smith
Anna S Rueff
Smith & Hoskins, PLLC
6010 Brownsboro Park Blvd
Suite B
Louisville, KY 40207
P: 502-899-5220
gsmith@smith-hoskins.com
arueff@smith-hoskins.com
                                            /s/ William T. Donnell
                                            Counsel for Defendants



                                        3
